NUMBER 13-13-00424-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


MOHAMMAD KOTAKI AND
ARIYAN ZARAIEN,                                                         Appellants,

                                          v.

SHAHIN ZARAINEH,                                                           Appellee.


                   On appeal from the 206th District Court
                         of Hidalgo County, Texas.


                        MEMORANDUM OPINION
            Before Justices Benavides, Perkes, and Longoria
                   Memorandum Opinion Per Curiam

      This appeal was abated by this Court on September 6, 2013, to allow the parties

the opportunity to finalize a settlement agreement. This case is before the Court on an

“Agreed, Joint Motion to Submit Agreed Appellate Record and Affirm Amended, Agreed

Judgment Pursuant to Settlement Agreement.”         Accordingly, this case is hereby
REINSTATED.

       According to the motion, the parties have settled the dispute in this appeal and the

trial court has signed an agreed, amended decree of divorce on August 13, 2013. The

parties request that this Court adopt the judgment issued by the trial court on August 13,

2013 as the agreed appellate record and affirm the trial court’s August 13, 2013

judgment.

       The Court, having examined and fully considered the agreed motion, is of the

opinion that it should be granted. Accordingly, we GRANT the parties’ request to accept

the agreed appellate record and affirm the trial court’s judgment of August 13, 2013. See

TEX. R. APP. P. 42.1(a)(2). Pursuant to the agreement of the parties, costs will be taxed

against the party incurring same. See id. R. 42.1(d) ("Absent agreement of the parties,

the court will tax costs against the appellant.").

       IT IS SO ORDERED.

                                                              PER CURIAM

Delivered and filed the
5th day of December, 2013.




                                              2